Hunt, Chief Justice.
Richard D. Lemon brought an action against the executor of his uncle’s estate, claiming fee simple title to certain property. The trial court granted the motion to intervene and motion for summary judgment of the Presbyterian Church in America Foundation, Inc., which claimed title to the property under the uncle’s will. The trial court’s orders fully and correctly explain its conclusions that the Foundation has a right to intervene as a party defendant; Lemon lost all rights to the property when his father conveyed his assignable remainder interest in the property to Lemon’s uncle; and that the Foundation is the legal owner of the property under the uncle’s will. Therefore, we affirm.

Judgment affirmed.


All the Justices concur.

*642Decided June 26, 1995
Reconsideration denied July 28, 1995.
Richmond D. Lemon, pro se.
Kraus & Spears, John W. Spears, Jr., Bloodworth & Nix, John A. Nix, Vincent, Chorey, Taylor & Feil, Celeste McCollough, Lisa F. Harper, for appellees.